internal_revenue_service number release date index number -------------- ---------------------------------------------- ------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc psi b3 plr-118030-15 date date legend x a b grat ----------------- ---------------------- ------------------------ ---------------------- -------------------------------------------------- trust -------------------------------------------------- ------------------- state date date date -------- ---------------------- ------------------ ------------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated in state on date and elected to be treated as an s_corporation effective date on date a created grat plr-118030-15 and contributed x stock to grat grat was treated as a grantor_trust under subpart e of part i of subchapter_j of chapter of the code on date grat terminated and x stock was distributed to trust a_trust created under the terms of grat x represents that trust satisfied all of the requirements of a qualified_subchapter_s_trust qsst within the meaning of sec_1361 however b the income_beneficiary of trust failed to timely file a qsst election under sec_1361 as a result x’s s_corporation_election terminated on date x represents that the termination of x’s s_corporation_election was not motivated by tax_avoidance or retroactive tax planning additionally x represents that x and its shareholders have filed their federal_income_tax returns consistent with having a valid s_corporation_election in effect for x for all relevant periods and that its shareholder has filed consistent with having a valid qsst election in effect as appropriate x and its shareholders have agreed to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the commissioner with respect to the period specified by sec_1362 law sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part of subchapter_j of chapter of the code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that if a qsst’s beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that plr-118030-15 an election under sec_1362 shall be effective up to days and months before the date of the election sec_1361 provides that the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation will be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election terminated on date as a result of the failure of the beneficiary of trust to make the election required under sec_1361 however we conclude that the termination on date was inadvertent within the meaning of sec_1362 plr-118030-15 accordingly under sec_1362 x will be treated as continuing to be an s_corporation on and after date provided that x’s s_corporation_election was valid and not otherwise terminated under sec_1362 and that b makes the required qsst election for trust with an effective date of date this election must be filed with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the qsst election if b makes the election as instructed herein trust as a qsst with b as the beneficiary shall be treated as owning the stock of x from date accordingly the shareholders of x must include in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make an adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this letter_ruling will be null and void except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion as to whether x is otherwise eligible to be treated as an s_corporation or whether trust is otherwise a qsst within the meaning of sec_1361 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
